Citation Nr: 0012298	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a coma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1945 to 
September 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In March 1998, the 
veteran was afforded a hearing before the undersigned Board 
member and, in April 1998, the Board remanded his claim to 
the RO for further evidentiary development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has residuals of a coma or that 
subjective complaints of headaches and dizziness are 
related to active military service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a coma.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in January 2000, the 
veteran's representative expressed a concern regarding the 
adequacy of a July 1999 VA medical opinion, but the Board 
finds that the physician reviewed the claims file and, to the 
extent possible, provided sufficient information regarding 
the veteran's medical history, clinical findings and 
diagnoses from which the Board can reach a fair 
determination.

The veteran is seeking service connection for residuals of a 
coma.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a). To that end, in April 1998, the Board remanded the 
veteran's claim to afford the RO the opportunity to obtain 
additional treatment records in support of his claim.  The 
new records that were received are associated with the claims 
folder and, as will be explained below, the Board finds that 
this claim is not well grounded.

The Board notes that some of the veteran's service medical 
records are unavailable. The fact that the veteran's service 
medical records are not available is not fatal to his claim.  
Smith v. Derwinski, 2 Vet. App. 147 (1992).  The veteran can 
submit alternative evidence associating his coma residuals to 
service.  However, the veteran has failed to do so.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has further held that "[n]owhere do VA 
regulations provide that a veteran must establish service 
connection through medical records alone." Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App.  24, 25-26 (1991).

Factual Background

When examined for induction into service in March 1945, a 
neurological abnormality was not described and the veteran 
was found qualified for active service.  Extensive efforts on 
the part of the RO to locate any service medical records, 
particularly pertaining to hospitalization of the veteran 
were unavailing.  However, associated with the claims file 
are morning and daily sick reports for the 1262 SU, 6th Co. 
and Tilden General Hospital at Fort Dix, New Jersey, the 
3077th Engineer Dump Truck Company and the 1718 SCU Regional 
Hospital at Fort Wood, covering the period from March to 
September 1945.  They show that the veteran was hospitalized 
for undisclosed reasons on March 21, 1945 and returned to 
service on March 26, 1945.  When examined for separation in 
September 1946, there was no report of a neurological 
abnormality or reference to hospitalization for a coma in 
service.

According to the veteran's service discharge record, during 
service, he was immunized for smallpox in April 1945, tetanus 
in October 1945 and typhoid in March 1946.

Post service, VA and private medical records and examination 
reports, dated from April 1991 to July 1999, are associated 
with the claims file.  The records reflect the veteran's 
complaints and treatment for various disorders including 
diabetes, urological problems, syncope and blackouts, 
secondary to hypoglycemia, and headaches.

In June 1991, the RO denied the veteran's claim for service 
connection for hypoglycemia.  In conjunction with that claim, 
the veteran sought 1987 treatment records from Mary 
Immaculate Hospital in Jamaica, New York.  However, in August 
1991, the hospital advised the RO that it was unable to 
locate records for the veteran's treatment for any date in 
1987.

At his April 1995 personal hearing at the RO, the veteran 
testified that he was inoculated in March 1945, during his 
induction at Fort Dix.  He stated that he did not recall 
anything, shortly thereafter went into a coma and was 
hospitalized for ten days.  Since his coma, the veteran 
experienced intermittent severe headaches and dizziness.

In May 1995, the veteran, who was 68 years old, underwent VA 
neurologic examination and said that after an injection, 
during induction in 1945, he passed out and was in a coma for 
eleven days.  He complained of intermittent headaches, memory 
problems and lightheadedness since service.  The VA examiner 
diagnosed a normal neurological examination, except for mild 
distal neuropathy secondary the veteran's age.  Further, the 
VA physician commented that the veteran had a history of 
"coma" after vaccination in the military, but it was 
unclear what the episode was.  However, the VA examiner said 
there did not appear to be any clear cut neurological 
residuals present relating to the veteran's coma.

An August 1995 VA radiology report of a magnetic resonance 
image (MRI) of the veteran's brain is of record.  The 
impression shows increase signal in the central pons that may 
represent central pontine myelinolysis, minimal increase 
signal in the periventricular white matter, posteriorly, in 
the region of the occipital horns and frontal subgallial 
lipoma.    

The veteran underwent a VA electroencephalogram (EEG) study 
in October 1995 to evaluate him for complex partial seizures.  
The impression was that it was a normal record performed 
during wakefulness and mild drowsiness.  A sleep-deprived 
record was recommended if epilepsy was a consideration for 
the veteran.
 
In his October 1995 notice of disagreement, the veteran said 
that he experienced a coma in reaction to a shot given during 
his induction into service in March 1945 and he reported 
hospitalization during service.  He indicated that, after 
service, he was treated at the Manhattan, New York, VA 
medical center for dizziness and weakness and was referred to 
a private physician, Dr. Burger (Berger?).  Further, he said 
that in 1977-1978, he passed out again and was hospitalized 
in Mary Immaculate Hospital in Queens, New York.  At that 
time, he was diagnosed with hypoglycemia and had been treated 
at the Bronx, New York, VA medical center since that time.

At his March 1998 Board hearing, the veteran stated that 
approximately four days after entering service in March 1945, 
he received two shots, but did not recall what they were.  
Subsequently, he bent down to pick something up, had no 
memory of anything after that and woke up hospitalized.  His 
request for medical records yielded the morning reports that 
showed he was hospitalized for approximately one week in 
March 1945.  He was not told what happened to him, but said 
he never had problems with headaches or dizziness until that 
time.  Post service, in about 1946 or 1947, the veteran was 
privately treated, but the records were unavailable.  
Thereafter, he sought treatment for headaches and dizziness 
and was diagnosed with hypoglycemia.  The veteran stated that 
Dr. Berger (Burger?) advised him that he had low blood sugar 
and it was possible that the inoculation in service acted 
like insulin and caused him to pass out.  He said Dr. Berger 
was no longer available.  The veteran was treated at the 
Bronx, New York, VA medical center in 1995 when a VA 
physician, who reviewed the August 1995 MRI report, indicated 
that his present complaints of headaches and dizziness may be 
related to his in-service hospitalization.  

In its April 1998 remand, the Board instructed the RO to 
contact the VA medical center in the Bronx, New York, and 
request that the VA physician identified by the veteran 
review the claims file and provide an opinion as to whether 
the veteran's current complaints of headaches and dizziness 
were related to his hospitalization and reported coma in 
service.  

In May 1998, Mary Immaculate Hospital advised the RO that it 
no longer had records on file regarding the veteran, as the 
statute of limitations for preservation of medical records 
was six years in New York.

In an April 1999 memorandum to the VA medical center in the 
Bronx, New York, the RO requested that the physician 
identified by the veteran provide an opinion as instructed in 
the Board's April 1998 remand.  The RO requested that if that 
doctor was unavailable it should be stated and an opinion 
provided by another neurologist.

In a July 1999 memorandum to the RO, a VA physician (not the 
doctor named by the veteran) said she was requested to 
comment on his claim of dizziness and headaches and 
hospitalization for coma in service.  The doctor reviewed the 
claims file.  She noted that when he was discharged from 
service, there was no indication of such an event and there 
was no paperwork regarding that event.  The physician stated 
that if the hospitalization for coma had occurred, a 
relationship may be established between the claim of 
dizziness and headaches, but there was no documentation of 
this event.

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of epilepsy in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for residuals of a coma, namely dizziness and 
headaches.  Although the evidence shows that the veteran 
currently complains of headaches and dizziness, no competent 
medical evidence has been submitted to show that these 
disorders are related to service or any incident thereof.  On 
the other hand, the record reflects that his neurological 
examination was normal on separation from service and the 
first post service evidence of record of complaints of 
headaches and dizziness is from the 1990s, almost forty-five 
years after the veteran's separation from service.  Moreover, 
on VA examination after the veteran's separation from 
service, there was no showing that the veteran had 
neurological residuals of a coma.  In fact, in May 1995, the 
VA examiner found that the veteran had a normal neurologic 
examination and stated that there did not appear to be any 
clear-cut neurological residuals related to a coma in 
service.  The veteran has submitted no evidence to show that 
he currently has residuals of a coma.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has residuals of a coma has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Further, 
no medical opinion or other medical evidence relating the 
veteran's subjective complaints of headaches or dizziness to 
service or any incident of service has been presented.

The Board observes that the veteran has contended that he 
experienced a coma and was hospitalized after receiving an 
inoculation during induction into service in March 1945.  
However, while service records indicate that he was 
hospitalized for several days in March 1945, his discharge 
record reflects that he was immunized in April and October 
1945 and in March 1946, but not in March 1945.

Additionally, in support of his claim, the veteran offers a 
statement from a VA physician that indicated that if the 
veteran had experienced a coma and was hospitalized in 
service, a relationship may be established between the claim 
of dizziness and headaches (and the event in service).  What 
the veteran requests in this case is that the Board resort to 
conjecture in order to find that his headaches and dizziness 
originated in service.  However, service connection may not 
be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1999); see Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. at 611 (service connection claim not 
well grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

Although on an initial review, the VA physician's July 1999 
statement appears to support the veteran's claim, a close 
reading shows that it does not.  Her opinion is both 
equivocal and speculative and, at most, does little more than 
propose that a relationship may exist between the veteran's 
headaches and dizziness and a coma in service, if such an 
event could be documented.  She does not factually establish 
or explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. at 611.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has 
residuals of a coma in service, or that headaches and 
dizziness are related to active military service.  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for residuals of a coma on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for residuals of a coma is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

